Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 & 05/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 & 19-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. 2013/0295419 A1) in view of  De Lira et al. (U.S. 2018/0079316 A1).


Regarding claim 16, Kwon et al. disclose detection device for detecting a high- voltage accumulator 100 (via lithium battery, solid state battery etc.) of a motor vehicle as seen in Figs. 1 & 9-10 & claim 1, comprising: 
a sensor element 130, which detects an electrical measured quantity (see par. 0035 & 0037); and
an evaluation device via BMU 140 for analyzing the electrical measured quantity between the sensor element 130 and a second component of the high-voltage accumulator 100 (the second component of the high-voltage accumulator via secondary battery see pars. 0036-0037, see claim 1, pars. 0038 & 0040-0041, wherein evaluation device 140 via controller BMU 140 calculates a difference value between the first measurement value and the second measurement value. The difference value refers to a difference between the first measurement value and the second measurement value ) and for outputting an appropriate warning message on the basis of the electrical measured quantity (see pars. 0078-0089, wherein warning part may be in the form of a lamp, a LED, a buzzer or a speaker. For example, in the case of vehicles, a user may confirm a warning from a display for informing the state and driving information of the vehicles, if desired, together with a buzzer or a speaker which is an acoustic warning equipment), wherein
Kwon et al. fail to disclose wherein at least a region of a surface of the second component 100 is electrically conductive and the sensor element is substantially flat and is applied, at least in part, to a first component of the high- voltage accumulator & and at least a region of a surface of the second component is electrically conductive.
 In related art, US 2018/0079316 to De Lira et al. discloses that detection device for detecting a high- voltage accumulator via battery 11 wherein the sensor element 12 is substantially flat and is applied, at least in part, to a first component of the high- voltage accumulator 20 (see Fig. 4, wherein sensor 12 is flat as a conductive film; see pars. 0025-0026, wherein The sensors 12 which are integrated into underfloor and sidewalls of the housing 120 serve here to detect the mechanical loading or deformation of the bearing cell modules 11); and at least a region of a surface of the second component 11 is electrically conductive (via the surface of the second battery cell module is electrically conductive as seen in Fig. 9 & pars. 0024-0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor taught by Kwon to be flat and a region of a surface of the batter is conductive as taught by De Lira et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to provide for such a sensor system to be attached to the individual battery modules in order to improve sensor accuracy for detecting & loading of the individual battery modules (see De Lira’s pars. 0011-0012).

As to claim 17, Kwon et al. disclose wherein the sensor element 130 comprises an electrically conductive lacquer 200-210 as seen in Figs.2-3 (see pars. 0045-0047).

As to claim 19, Kwon et al. disclose wherein the sensor element 130 is attached to the inner side of the housing 120 (see Fig. 1).


    PNG
    media_image1.png
    666
    523
    media_image1.png
    Greyscale

As to claim 20, Kwon et al. fail to disclose wherein the second component has at least one electrically conductive sensor area.
 In related art, US 2018/0079316 to De Lira et al. discloses that at least a region of a surface of the second component 11 is electrically conductive (via the surface of the second battery cell module is electrically conductive as seen in Fig. 9 & pars. 0024-0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor taught by Kwon to be flat and a region of a surface of the batter is conductive as taught by De Lira et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to provide for such a sensor system to be attached to the individual battery modules in order to improve sensor accuracy for detecting & loading of the individual battery modules (see De Lira’s pars. 0011-0012).

As to claim 21, Kwon et al. disclose wherein the protection component 300 against vibrations for the high-voltage accumulator has at least one chamber 330, which serves as a holder of the electrically conductive sensor area (see pars. 0065-0066).

As to claim 22, Kwon et al. disclose in Fig. 10 further comprising: an electrically insulating layer 360, wherein the electrically insulating layer 360 is provided between the component of the high-voltage accumulator 100 and the sensor element 310 (or 110 of Fig. 1, see pars. 0068-0069).

As to claim 23, Kwon et al. disclose in Fig. 10 wherein the sensor element 310  (or 130 of Fig. 1) is provided with at least one measuring contact 330 for obtaining and outputting the electrical measured quantity detected by the sensor element 310 (see pars. 0066-0068).

As to claim 24, Kwon et al. disclose wherein the evaluation device via BMU 140 comprises a voltage measuring device (see par. 0072, Fig. 11), resistance measuring device or capacitance measuring device for measuring the electrical measured quantity present between the sensor element and a second measuring contact at the second component 130 (see claim 1, pars. 0075 & 0084-0085).

As to claim 25, Kwon et al. disclose wherein the evaluation device 140 detects a time curve of the electrical measured quantity (see pars. 0066 & 0074).

As to claim 26, Kwon et al. disclose wherein the evaluation device 140 distinguishes between mechanical contact via external impact force and an accumulation of an electrically conductive liquid in the high-voltage accumulator by the electrical measured quantity and the time curve thereof (see par. 0102 wherein the controlling part 140 determines whether the calculated difference value is greater than the critical value stored in the memory part 150 or not. When the difference value is not greater than the critical value, impact applied to the secondary battery 100 is considered weak or absent, thereby returning to the S520 step for the process of the next impact-detection cycle).

As to claim 27, Kwon et al. disclose wherein the evaluation device 140 decides that mechanical contacting via impact force has occurred if the time duration of exceeding or dropping below a predefined threshold is less than 500 ms (see par. 0102, wherein the controlling part 140 calculates a difference value between the first measurement value and the second measurement value. The S550 step, the controlling part 140 determines whether the calculated difference value is greater than the critical value stored in the memory part 150 or not. When the difference value is not greater than the critical value, impact applied to the secondary battery 100 is considered weak or absent, thereby returning to the S520 step for the process of the next impact-detection cycle, wherein cycle can be 500ms or more/less).
As to claim 28, Kwon et al. disclose wherein the evaluation device 140 decides that an accumulation of electrically conductive liquid in the high-voltage accumulator has occurred if the time duration of exceeding or dropping below a predefined threshold is more than 500 ms (see par. 0102, wherein the controlling part 140 calculates a difference value between the first measurement value and the second measurement value. then, in the S550 step, the controlling part 140 determines whether the calculated difference value is greater than the critical value stored in the memory part 150 or not. When the difference value is not greater than the critical value, impact applied to the secondary battery 100 is considered weak or absent, thereby returning to the S520 step for the process of the next impact-detection cycle, wherein cycle can be 500ms or more/less).

As to claim 29, Kwon et al. disclose wherein the evaluation device 140 decides that an accumulation of electrically conductive liquid in the high-voltage accumulator has occurred if the time duration of exceeding or dropping below a predefined threshold is more than 500ms (see par. 0102, wherein the controlling part 140 calculates a difference value between the first measurement value and the second measurement value. Then, in the S550 step, the controlling part 140 determines whether the calculated difference value is greater than the critical value stored in the memory part 150 or not. When the difference value is not greater than the critical value, impact applied to the secondary battery 100 is considered weak or absent, thereby returning to the S520 step for the process of the next impact-detection cycle, wherein cycle can be 500ms or more/less).

As to claim 30, Kwon et al. disclose wherein the predefined threshold is more than 1000 ms (see par. 0102, wherein the controlling part 140 calculates a difference value between the first measurement value and the second measurement value. The S550 step, the controlling part 140 determines whether the calculated difference value is greater than the critical value stored in the memory part 150 or not. When the difference value is not greater than the critical value, impact applied to the secondary battery 100 is considered weak or absent, thereby returning to the S520 step for the process of the next impact-detection cycle, wherein cycle can be 1000ms or more/less). 

As to claim 31, Kwon et al. disclose wherein the predefined threshold is less than 100ms (see par. 0102, wherein the controlling part 140 calculates a difference value between the first measurement value and the second measurement value. Then, in the S550 step, the controlling part 140 determines whether the calculated difference value is greater than the critical value stored in the memory part 150 or not. When the difference value is not greater than the critical value, impact applied to the secondary battery 100 is considered weak or absent, thereby returning to the S520 step for the process of the next impact-detection cycle, wherein cycle can be 100ms or more/less).

As to claim 32, Kwon et al. disclose a high-voltage accumulator via battery 100 for a motor vehicle comprising a detection device 300 (see Fig. 9 & par. 0065).

As to claim 33, Kwon et al. disclose, comprising a high-voltage accumulator via battery 100 & battery cell 110 (see pars. 0054-0055).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. 2013/0295419 A1) in view of  De Lira et al. (U.S. 2018/0079316 A1) and further view of Hoshi et al. (U.S. v A1).

As to claim 18, Kwon et al. & De Lira et al. disclose wherein the first component and/or the second component are embodied as: a housing 120 120 of the high-voltage accumulator 100 (see par. 0037), a cell module 110 of the high-voltage accumulator 100, electronic component 310-360, a protection component 300 via support member 360 against contact for the high-voltage accumulator 100 (see par. 0068). 
Kwon et al. & De Lira et al. fail to disclose a cooling system of the high-voltage accumulator.
In related art, US U.S. 2014/0227570 to Hoshi et al. disclose that a cooling system 22 & 32 of the high-voltage accumulator 40 (see Figs. 1-24 & par. 0038 wherein air inlets 22 and exhaust ports 32 for circulating cooling air as a coolant inside cell blocks 40 are provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery detection system taught by Kwon & De Lira to have a cooling system as taught by Hoshi et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to provide for such a sensor system to be attached to the individual battery modules in order to improve temperature of the battery by cooling it with cool air for preventing damage the battery and provide low temperatures reduce the batteries ability to provide power (see Hoshi’s pars. 0005 & 0146-0147).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		June 24, 2022.

/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858